MEMORANDUM **
Kattar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, *528Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying Singh’s motion to reopen as untimely because it was filed over one year after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motions to reopen must be filed within 90 days of a final administrative removal order), and Singh failed to present new evidence establishing changed circumstances in India, see id. at (e)(7)(C)(ii) (no time limit on the filing of motion to reopen to apply for asylum relief based on previously unavailable evidence of changed country conditions).
The BIA acted within its discretion by not applying equitable tolling because Singh failed to explain how the alleged ineffective assistance of counsel prevented him from complying with the filing deadline. See Iturribarria, 321 F.3d at 897 (filing deadline may be tolled where an alien, exercising due diligence, is prevented from timely filing by deception, fraud, or error).
Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.